DETAILED ACTION
	This rejection is in response to Request for Continued Examination filed on 05/14/2021.
	Claims 1-7 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application is a continuation of application no. 15/923,007 filed on 03/16/2018.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/14/2021 has been entered.
 

Response to Arguments
Applicant's arguments filed 05/14/2021 have been fully considered but they are not persuasive. 
With respect to applicant’s arguments on pages 4-8 of remarks filed on 05/14/2021 that applying image processing to analyze a video in order to select an image of the user for further processing to determine products that are worn by the user is not directed to an abstract idea, Examiner respectfully disagrees.
Product recommendations based on analyzing images of users wearing products is as sales activities or behavior and is directed to certain methods of organizing human activity. A human can perform a mental process to reasonably observe, evaluate, track products in the images. Therefore the claims are directed to an abstract idea. 
With respect to applicant’s arguments on pages 8-10 of remarks filed on 05/14/202 that the claims improve the technical field of image processing by improving a computer’s ability to accurately identify items in an image by combining image data with confidence scores, Examiner respectfully disagree.
Basing product recommendation on products a user actually wore by combining data related to the image and confidence scores is more directed to solving a commercial problem regarding improving product recommendations. It is unclear from the claims limitations that merely recite a computer implemented method as to how the computer’s ability to accurately identify items occurs. Examiner recommends emphasizing more of the technical aspects of the claimed invention into the claim limitations to show how image processing is improved. 
.


Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-14 of copending Application No. 15/923,007 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-7 of this application teaches substantially similar limitations as claims 8-14 of the copending application except this application teaches “a computer implemented method” whereas the copending application teaches “a computer system.”
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 recites the confidence percentage is improved. The term "improved" in claim 1 is a relative term which renders the claim indefinite.  The term "improved" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
All dependent claims inherit the same deficiencies as the independent claim. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (an abstract idea) without significantly more.  
            Under step 1 of the 2019 PEG, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, claims 1-7 are directed to a method which falls within one of the four statutory categories of inventions (process/apparatus).  Accordingly, the claims will be further analyzed under revised step 2 of the 2019 PEG:
            Under revised step 2A (prong 1) of the 2019 PEG, it must be considered whether the claims are “directed to” an abstract idea by referring to the groupings of subject matter.  Under the 2019 PEG, certain methods of organizing human activity include fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
Regarding representative independent claim 1, the claim sets forth a method for assessing product preferences, in the following limitations:
analyzing a video from … monitoring a user, wherein the video corresponds to a video conference between the user and one or more remote participants; 
selecting an image from the video of the user for image processing, wherein the video is analyzed on a frame-by-frame basis to select the image based on the user being visible in the selected image; 
processing the selected image to determine one or more products worn by the user, wherein the one or more products are determined based on an occupancy percentage of the one or more products in the selected image, wherein the occupancy percentage is based on an amount of a product that is occupied by an element, and a confidence percentage, wherein the confidence percentage is improved by accessing an electronic calendar of the user to retrieve a context of the one or more products worn by the user; and 
determining one or more product recommendations based on the one or more products worn by the user.
The above-recited limitations set forth an arrangement to assess product preferences of a user.  This arrangement amounts to certain methods of organizing human activity such as sales activities and commercial interactions involving assessing product preferences of a user based on products worn by user in an image.  Such concepts have been considered ineligible certain methods of organizing human activity by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance).
The revised Step 2A (prong 2) of the 2019 PEG, is the next step in the eligibility analyses and looks at whether the abstract idea is integrated into a practical application. This requires an additional element or combination of additional elements in the claims to apply, rely on, or use the judicial exception in a manner that imposes a meaningful 
In this instance, the claims recite the additional elements such as:
an image capture device (1)
user device of the user (2);
an electronic commerce database (6).
However, these elements do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
In addition, the recitations above are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
Independent claims and all dependent claims also fail to recite elements which amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally 
Step 2B is the next step in the eligibility analyses and evaluates whether the claims recite additional elements that amount to an inventive concept (i.e., “significantly more”) than the recited judicial exception. According to Office procedure, revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be re-evaluated in Step 2B because the answer will be the same.
In Step 2A, several additional elements were identified as additional limitations:
an image capture device (1)
user device of the user (2);
an electronic commerce database (6).
These additional limitations, including the limitations in the independent claims and dependent claims, do not amount to an inventive concept because they were already analyzed under Step 2A and did not amount to a practical application of the abstract idea. 
Furthermore, it has been held that generic computing components, receiving or transmitting data over a network, performing repetitive calculations, electronic recordkeeping, storing and receiving information in memory, are well-understood, routine, and conventional activities (see MPEP 2106.05(d)). Therefore, the claims lack one or more limitations which amount to an inventive concept in the claims.

  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hurewitz (Pub. No.: US 2014/0363059 A1, hereinafter “Hurewitz”) in view of Anttonen et al. (Pub. No.: US 20150052013 A1, hereinafter “Anttonen”) in further view of Zadeh et al (Pub. No.: US 2014 / 0201126 A1, hereinafter “Zadeh”).

Regarding claim 1 
Hurewitz discloses a computer-implemented method for monitoring a user to assess product preferences, the method comprising (Hurewitz, [0500]: monitoring the movement of the customer within the retail store; [0050]): 
analyzing a video from an image capture device monitoring the user,… (Hurewitz, [0044]: sensors include video cameras; [0033]: video cameras may 
selecting an image from the video of the user for image processing, wherein the video is analyzed on a frame-by-frame basis to select the image based on the user being visible in the selected image (Hurewitz, [0117]: receive snapshots of customer moving; [0028]: computers could analyze those images from camera to locate individual customers using techniques such as facial recognition; FIG. 13, [0114-0115]: video camera is used to identify a user; [0077] and [0128]: customer shown in video feed of still images is analyzed; [0119] and [0121]); 
processing the selected image to determine one or more products … by the user (Hurewitz, [0004]: track customer interaction with products in the store); [0033-0034] and [0119]: video cameras and image analysis is used to identify the product user is interacting within the store); and 
determining one or more product recommendations based on the one or more products …by the user (Hurewitz, [0111-0112]: customized product recommendations presented on display based on shopping data including behavior of customer in person as recorded; [0083]: provide product recommendation to customer; [0106]: recommend products customer likes). 

wherein the video corresponds to a video conference between the user and one or more remote participants;
processing the selected image to determine one or more products worn by the user (emphasis added);
wherein the occupancy percentage is based on an amount of a product that is occupied by an element, and a confidence percentage, wherein the confidence percentage is improved by accessing an electronic calendar of the user to retrieve a context of the one or more products worn by the user; and 
determining one or more product recommendations based on the one or more products worn by the user (emphasis added).
However, Anttonen teaches that it is known to include:
processing the selected image to determine one or more products worn by the user (emphasis added) (Anttonen, [0010-0014]: identify the items worn or carried by the customer when the images of the customer were captured; [0037]: process image data; [0042-0043]; [0083]);
and determining one or more product recommendations based on the one or more products worn by the user (emphasis added) (Anttonen, [0018]: select one or more recommended and/or related items, based upon the items worn or carried by the customer when the images of the customer were captured; [0048]; [0101]).

(Anttonen, [0011-0012]). 
 The combination of Hurewitz with Anttonen does not teach:
wherein the video corresponds to a video conference between the user and one or more remote participants;
wherein the one or more products are determined based on an occupancy percentage of the one or more products in the selected image, wherein the occupancy percentage is based on an amount of a product that is occupied by an element, and a confidence percentage, wherein the confidence percentage is improved by accessing an electronic calendar of the user to retrieve a context of the one or more products worn by the user;
However, Zadeh teaches that it is known to include:
wherein the video corresponds to a video conference between the user and one or more remote participants (Zadeh, [2319] and [2808]:  video conferences among all people recognized in the still image or video frame);
wherein the one or more products are determined based on an occupancy percentage of the one or more products in the selected image, wherein the occupancy percentage is based on an amount of a product that is occupied by an 
a confidence percentage, wherein the confidence percentage is improved by accessing an electronic calendar of the user to retrieve a context of the one or more products worn by the user (Zadeh, [2010]: date and culture used as context for confidence of recognition of product in image (e.g. wearing tie or skirt based on certain date); [2581]: analyze clothing with emphasis on the event; [2047]: dates used for recognition and correlation of objects; [2005-2006]: from video find degrees of relationships or connections between objects based on occasions; [2007]: correlation between object and concept validates with more accuracy and higher confidence level);
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the known technique of Hurewitz and Anttonen with Zadeh to include the aforementioned limitations since such a modification would be predictable. Specifically, Hurewitz and Anttonen would continue to teach analyzing a video from an image capture device and processing the selected images to determine one or more products except that now the video may include a video conference and the products are determined based on an occupancy and confidence percentage according to the teachings of Zadeh. This is a predictable result of the combination. 


Regarding claim 2
The combination of Hurewitz, Anttonen, and Zadeh teaches the computer-implemented method of claim 1, further comprising sending the one or more product recommendations to a user device of the user (Hurewitz, [0083]: provide product recommendation to customer; [0106], [0111-0112]).  


Regarding claim 3
The combination of Hurewitz, Anttonen, and Zadeh teaches the computer-implemented method of claim 1, further comprising sending the one or more product recommendations to a third party (Hurewitz, FIG.10, [0083]: product recommendations for customer sent to third party clerk).  


Regarding claim 4 
The combination of Hurewitz, Anttonen, and Zadeh teaches the computer-implemented method of claim 1, further comprising updating a user profile of the user with the one or more products … by the user, wherein the user profile comprises a history of products …by the user (Hurewitz, [0057-0058]: update data in database such as in-store tracking data and shopping history of customer; FIG. 13, [0066-0067]: customer product interaction data is stored in profile database; [0040]: purchase history for customer; and [0119]: interaction of customer with product). 
Hurewitz does not explicitly teach one or more products worn by the user
However, Anttonen teaches that it is known to include one or more products worn by the user (Anttonen, [0011-0012]: identify the items worn or carried by the customer when the images of the customer were captured).
The motivation to combine Hurewitz and Anttonen is the same as set forth above in claim 8. 



Regarding claim 5
The combination of Hurewitz, Anttonen, and Zadeh teaches the computer-implemented method of claim 4, wherein determining the one or more product recommendations further comprises determining the one or more product recommendations based on the history of products … by the user  (Hurewitz, [0057-0058]: recommended products, and other content customized based on the user's previous shopping history and purchase history; [0032]: previous customer movements around store and product views can be associated with customer and used to provide personalized deals to customer; [0083]: personalized product recommendations).
Hurewitz does not explicitly teach products worn by the user
However, Anttonen teaches that it is known to include products worn by the user (Anttonen, [0011-0012]).
The motivation to combine Hurewitz and Anttonen is the same as set forth above in claim 8. 


Regarding claim 6
The combination of Hurewitz, Anttonen, and Zadeh teaches the computer-implemented method of claim 1, wherein determining the one or more product recommendations further comprises accessing an electronic commerce database comprising a plurality of products being vended, and selecting a subset of the plurality of products being vended to include in the one or more product recommendations (Hurewitz, [0058]: customized content includes recommended products and deals; FIG. 12, [0113]: collected shopping data about customer is collected and used to provide customized content to user; [0041]: The product database server 216 maintains a database of products for sale by the retailer including product categories; [0089] and [0097]: product database includes upcoming and personalized deals for customers).  


Regarding claim 7
The combination of Hurewitz, Anttonen, and Zadeh teaches the computer-implemented method of claim 1, wherein the one or more product recommendations comprises one or more products offered by an electronic commerce merchant at a discount (Hurewitz, [0058] and [0111]: customized content for users includes coupons and deals; [0003]: retailer offers the products for sale).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Khan, Sobia. 2019. Modelling fashion consumer emotional and behavioural responses to product presentation technology on multi-modal mobile devices. Ph.D. diss., The University of Manchester (United Kingdom), 
https://dialog.proquest.com/professional/docview/2307416130?accountid=131444 (accessed June 15, 2021).Khan, Sobia. 2019. Modelling fashion consumer emotional and behavioural responses to product presentation technology on multi-modal mobile devices. Ph.D. diss., The University of Manchester (United Kingdom), https://dialog.proquest.com/professional/docview/2307416130?accountid=131444 (accessed June 15, 2021). Khan, Sobia. 2019. Modelling fashion consumer emotional and behavioural responses to product presentation technology on multi-modal mobile devices. Ph.D. diss., The University of Manchester (United Kingdom), https://dialog.proquest.com/professional/docview/2307416130?accountid=131444 (accessed June 15, 2021). Khan, Sobia. 2019. Modelling fashion consumer emotional and behavioural responses to product presentation technology on multi-modal mobile devices. Ph.D. diss., The University of Manchester (United Kingdom), https://dialog.proquest.com/professional/docview/2307416130?accountid=131444 (accessed June 15, 2021). 
Khan, Sobia. 2019. Modelling fashion consumer emotional and behavioural responses to product presentation technology on multi-modal mobile devices. Ph.D. diss., The University of Manchester (United Kingdom), https://dialog.proquest.com/professional/docview/2307416130?accountid=131444 (accessed June 15, 2021). 
Khan, S. (2019). Modelling fashion consumer emotional and behavioural responses to product presentation technology on multi-modal mobile devices (Order No. 27681207). Available from ProQuest Dissertations and Theses Professional. (2307416130). Retrieved from https://dialog.proquest.com/professional/docview/2307416130?accountid=131444 
Khan, S. (2019). Modelling fashion consumer emotional and behavioural responses to product presentation technology on multi-modal mobile devices (Order No. 27681207). Available from ProQuest Dissertations and Theses Professional. (2307416130). Retrieved from https://dialog.proquest.com/professional/docview/2307416130?accountid=131444 
Khan, Sobia. 2019. Modelling fashion consumer emotional and behavioural responses to product presentation technology on multi-modal mobile devices. Ph.D. diss., The University of Manchester (United Kingdom), https://dialog.proquest.com/professional/docview/2307416130?accountid=131444 (accessed June 15, 2021).A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATASHA DEVI RAMPHAL whose telephone number is (571)272-2644.  The examiner can normally be reached on 11 AM - 7:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LATASHA D RAMPHAL/Examiner, Art Unit 3684                                                                                                                                                                                                                                                                                                                                                                                                            

/RESHA DESAI/Primary Examiner, Art Unit 3625